Execution Copy



 
MRU Holdings, Inc.




and




MRU ABS II LLC

 
 

 
TRANSFER AND CONTRIBUTION AGREEMENT

 




Dated as of July 10, 2008




 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
 
 

   
Page
       
1.
DEFINITIONS
1
 
2.
CONTRIBUTION OF STUDENT LOANS
1
 
3.
OWNERSHIP OF CONTRIBUTED STUDENT LOANS; INTENDED CHARACTERIZATION; GRANT OF
SECURITY INTEREST
2
 
4.
GENERAL REPRESENTATIONS AND WARRANTIES OF TRANSFEROR
2
 
5.
ADDITIONAL REPRESENTATIONS AND WARRANTIES OF TRANSFEROR
3
 
6.
REPRESENTATIONS AND WARRANTIES OF MRU ABS
6
 
7.
SOLE REMEDY
7
 
8.
INDEMNIFICATION
8
 
9.
ASSIGNMENT
8
 
10.
THIRD PARTY BENEFICIARIES
8
 
11.
NOTICES
8
 
12.
NON PETITION.
9
 
13.
GOVERNING LAW
9
 
14.
MANNER OF PAYMENTS
9
 
15.
ENTIRE AGREEMENT
9
 
16.
AMENDMENT AND WAIVER
9
 
17.
SEVERABILITY
9
 
18.
HEADINGS
9
 
19.
COUNTERPARTS
9
 

 
 
 
- i -

--------------------------------------------------------------------------------

 
 
THIS TRANSFER AND CONTRIBUTION AGREEMENT (this “Agreement”), dated as of July
10, 2008, is made by and between MRU Holdings, Inc., a Delaware corporation
having its principal location at 590 Madison Avenue,13th Floor New York, New
York 10022 (“Transferor”), and MRU ABS II LLC, a Delaware limited liability
company, having its principal location at 590 Madison Avenue, 13th Floor, Suite
200, New York, New York 10022 (“MRU ABS”).
 
WHEREAS, Transferor has agreed to transfer and convey to MRU ABS, and MRU ABS
has agreed to accept from Transferor, on any Transfer Date, certain Student
Loans on the terms set forth herein. The term “Transfer Date”, for purposes of
this Agreement, refers to the Closing Date and each subsequent date no later
than September 30, 2008 selected by the Transferor.
 
NOW, THEREFORE, in consideration of the foregoing and the terms, conditions and
mutual covenants and agreements herein contained, and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Transferor and MRU ABS agree as follows:
 
1. Definitions. The terms used in this Agreement shall be defined as set forth
herein and on Schedule 1 hereto. Capitalized terms which are not defined herein
shall have the meaning set forth in that certain Indenture, dated as of July 1,
2008 (the “Indenture”), by and between MRU Student Loan Trust 2008-A, as issuer
(the “Issuer”), and The Bank of New York Mellon Trust Company, National
Association, as indenture trustee (the “Indenture Trustee”).
 
2. Contribution of Student Loans.
 

 
(a)
Subject to the terms and conditions of this Agreement, on each Transfer Date
Transferor agrees to contribute to the capital of, and transfer, assign, and
otherwise convey to, MRU ABS, without recourse (except to the extent
specifically provided herein), and MRU ABS hereby agrees to accept and acquire,
all right, title and interest of Transferor in and to the Student Loans
identified on Schedule 2 to this Agreement (the “Contributed Student Loans”).
For each Transfer Date, the Transferor shall prepare a revised Schedule 2
showing the additional Contributed Student Loans to be transferred to MRU ABS on
such Transfer Date, and thereafter until further revised pursuant to this
Section 2(a) such revised Schedule 2 shall be in effect.

 

 
(b)
Transferor agrees to cause to be delivered to MRU ABS or MRU ABS’s designated
custodian at MRU ABS’s cost, the Student Loan Files of all Contributed Student
Loans.

 

 
(c)
Transferor shall file any necessary Uniform Commercial Code financing
statements, and cause to be filed such continuation statements, all in such
manner and in such places as may be required by law fully to preserve, maintain
and protect the interest of MRU ABS in the Contributed Student Loans and the
proceeds thereof. Transferor shall deliver (or cause to be delivered) to MRU ABS
file-stamped copies of, or filing receipts for, any document filed as provided
above, as soon as available following such filing.

 
 
- 1 -

--------------------------------------------------------------------------------

 
 

 
(d)
Transferor hereby assigns to MRU ABS with respect to each Contributed Student
Loan conveyed to MRU ABS pursuant to this Agreement, all of Transferor’s rights
to any refunds, credits or adjustments and the interest accruing on each such
Contributed Student Loan.

 
3. (a) Ownership of Contributed Student Loans. On and after each Transfer Date,
MRU ABS shall be the sole owner for all purposes (e.g., tax, accounting and
legal) of the Contributed Student Loans contributed by Transferor on such date
and shall be entitled to all of the rights, privileges, and remedies applicable
to said ownership interest. Transferor agrees to make entries on its books and
records to clearly indicate the contribution of such Contributed Student Loans
as of each Transfer Date. Transferor does not assume and shall not have any
liability to MRU ABS for the repayment of any such Contributed Student Loans;
provided that the Transferor shall promptly forward any payments on any such
Contributed Student Loans that it receives to a bank account designated for this
purpose by MRU ABS. Transferor shall forward such payments on any Contributed
Student Loans via wire transfer. Transferor hereby agrees and acknowledges that
any such payments on any such Contributed Student Loans so received by
Transferor shall be held in trust for MRU ABS.
 
(b) Intended Characterization; Grant of Security Interest. It is the intention
of the parties hereto that each transfer of Contributed Student Loans to be made
pursuant to the terms hereof shall constitute an absolute transfer with the
effect described in Section 3(a) by the Transferor to MRU ABS and not a loan
secured by the Contributed Student Loans. In the event, however, that a court of
competent jurisdiction were to hold that any such transfer constitutes a loan
and not an absolute transfer, it is the intention of the parties hereto that the
Transferor shall be deemed to have granted to MRU ABS as of the date hereof a
first priority perfected security interest in all of the Transferor’s right,
title and interest in, to and under the Contributed Student Loans and that with
respect to such transfer, this Agreement shall constitute a security agreement
under applicable law.
 
4. General Representations and Warranties of Transferor. Transferor hereby
represents and warrants as of each Transfer Date that:
 

 
(a)
Transferor is a Delaware corporation, duly organized, validly existing and in
good standing under the laws of Delaware and has full corporate power and
authority to execute, deliver, and perform its obligations under this Agreement;
the execution, delivery and performance of this Agreement and the transfer of
the Contributed Student Loans on the related Transfer Date have been and will
continue to be duly authorized and are not and will not be in conflict with and
do not violate the terms of the charter or bylaws of Transferor and will not
result in a breach of or constitute a default under, or require any consent
under, any indenture, loan or agreement to which Transferor is a party.

 

 
(b)
All approvals, authorizations, licenses, registrations, consents, and other
actions by, notices to, and filings with, any Person that may be required in
connection with the execution, delivery, and performance of this Agreement by
Transferor, have been obtained.

 
 
- 2 -

--------------------------------------------------------------------------------

 
 

 
(c)
This Agreement constitutes a legal, valid, and binding obligation of Transferor,
enforceable against Transferor in accordance with its terms, except (i) as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, receivership, conservatorship or other similar laws
now or hereafter in effect, and (ii) as such enforceability may be limited by
general principles of equity (whether considered in a suit at law or in equity).

 

 
(d)
There are no proceedings or investigations pending or, to the best knowledge of
Transferor, threatened against Transferor (i) asserting the invalidity of this
Agreement, (ii) seeking to prevent the consummation by Transferor of any of the
transactions contemplated by this Agreement, (iii) seeking any determination or
ruling that, in the reasonable judgment of Transferor, would materially and
adversely affect the validity or enforceability of this Agreement.

 

 
(e)
Both before and after giving effect to the transfer (pursuant to Section 2) of
Contributed Student Loans on such Transfer Date, Transferor is not insolvent or
undercapitalized and the Transferor is not undertaking such transfer with the
intent to incur debts beyond its ability to pay as such debts mature nor with
the intent to hinder, delay or defraud any present or future creditor.

 

 
(f)
The execution, delivery and performance of this Agreement by Transferor comply
with all Applicable Law.

 
The representations and warranties set forth in this Section 4 shall survive the
contribution and transfer of the Contributed Student Loans to MRU ABS pursuant
to this Agreement.
 
5. Additional Representations and Warranties of Transferor. Transferor hereby
represents and warrants that, as of the relevant Transfer Date:
 

 
(a)
Each Contributed Student Loan transferred to MRU ABS on such Transfer Date was
originated by an Originating Lender, and this Agreement constitutes a valid
transfer, assignment, set-over and conveyance to MRU ABS of all of Transferor’s
right, title, and interest in and to such Contributed Student Loan.

 

 
(b)
Transferor shall maintain its records in a manner to clearly and unambiguously
reflect the ownership of MRU ABS in each of the Contributed Student Loans
transferred hereunder on such Transfer Date.

 

 
(c)
With respect to each Contributed Student Loan transferred hereunder on such
Transfer Date: (i) Transferor has done nothing that would alter the terms and
conditions or the amount of such Contributed Student Loan; and (ii) there is no
restriction on Transferor’s authority to assign such Contributed Student Loan on
such Transfer Date.

 

 
(d)
For each Contributed Student Loan transferred pursuant to this Agreement on such
Transfer Date:

 
 
- 3 -

--------------------------------------------------------------------------------

 
(1) each such Contributed Student Loan is fully enforceable;
 
(2) the amount of the unpaid principal balance of each Contributed Student Loan
is due and owing, and no counterclaim, offset, defense or right to rescission
exists with respect to any such Contributed Student Loan which can be asserted
and maintained or which, with notice, lapse of time, or the occurrence or
failure to occur of any act or event, could be asserted and maintained by the
Borrower against the owner of the Contributed Student Loan;
 
(3) each such Contributed Student Loan (A) was originated in the United States
of America, its territories, its possessions or other areas subject to its
jurisdiction by an Originating Lender in the ordinary course of its business to
an eligible Borrower under applicable law and (B) provides or, when the payment
schedule with respect thereto is determined, will provide for payments on a
periodic basis that fully amortize the principal amount of such Contributed
Student Loan by its maturity, as such maturity may be modified in accordance
with any applicable deferral or forbearance periods granted in accordance with
applicable laws and restrictions;
 
(4) each Contributed Student Loan is denominated and payable only in U.S.
Dollars;
 
(5) each Borrower is a U.S. citizen or has a valid social security number or has
a co-borrower who is a U.S. citizen or permanent resident;
 
(6) each Contributed Student Loan was made in compliance with all applicable
state and federal laws, rules and regulations, including, without limitation,
all applicable nondiscrimination, truth-in-lending, consumer credit and usury
laws;
 
(7) each Contributed Student Loan is evidenced by an executed promissory note,
which note is a valid and binding obligation of the Borrower, enforceable by or
on behalf of the holder thereof in accordance with its terms, subject to
bankruptcy, insolvency and other laws relating to or affecting creditors’
rights;
 
(8) no fraud, error, omission, misrepresentation, negligence or similar
occurrence with respect to a Contributed Student Loan has taken place on the
part of any Person, including, without limitation, the Borrower, unless
Transferor demonstrates that such fraud, error, omission, misrepresentation,
negligence or similar occurrence will not affect the collectibility of such
Contributed Student Loan;
 
(9) the origination, servicing and collection practices used by the applicable
Originating Lender, each servicer of the Contributed Student Loan and the
Borrower with respect to the Contributed Student Loan have been in all material
respects in compliance with Accepted Servicing Practices, applicable laws and
regulations, and have been in all material respects legal and proper;
 
 
- 4 -

--------------------------------------------------------------------------------

 
(10) the proceeds of the Contributed Student Loan have been disbursed except for
future advances required thereunder, if any;
 
(11) all costs, fees and expenses incurred in making or closing the Contributed
Student Loan are paid, and the Borrower is not entitled to any refund, rebate or
reduction of any amounts paid or due under the Student Loan Note;
 
(12) nothing exists that would prohibit the sale of the Contributed Student Loan
by Transferor to a willing purchaser;
 
(13) there is only one original executed copy of the promissory note evidencing
each Contributed Student Loan;
 
(14) no Contributed Student Loan has a Borrower which is noted in the related
records of the Servicer as being currently involved in a bankruptcy proceeding,
deceased or permanently disabled;
 
(15) each Contributed Student Loan is accruing interest (whether or not such
interest is being paid currently by applicable Borrower or is being
capitalized), except as otherwise expressly permitted by the Indenture;
 
(16) no Contributed Student Loan is subject to an interest cap other than as may
be required under New York laws;
 
(17) each Borrower is attending or did attend an Eligible Educational
Institution;
 
(18) (i) each Contributed Student Loan originated prior to April 1, 2008 has a
FICO score of not less than (A) 645 for a sole-borrower loan or (B) 620 for a
co-borrower loan, and (ii) each Contributed Student Loan originated on or after
April 1, 2008 has a FICO score of not less than 660;
 
(19) immediately prior to its transfer pursuant to this Agreement, each
Contributed Student Loan was the subject of the Servicing Agreement; MRU Funding
SPV Inc. is not in default in any material respect in the performance of any
covenants and agreements made in the Servicing Agreement and all amounts due and
payable to the servicer under the Servicing Agreement have been paid in full;
 
(20) as of the related date of origination, no Contributed Student Loan was a
Delinquent Student Loan or a Defaulted Student Loan and as of the respective
Transfer Date, no Contributed Student Loan has a payment that is 60 days or more
past due;
 
(21) as of the related date of origination, each Borrower was eligible for a
Student Loan under the Credit Policy and has executed a Loan Agreement;
 
 
- 5 -

--------------------------------------------------------------------------------

 
(22) each Contributed Student Loan was originated in conformity with the “loan
acceptance criteria” (including, without limitation, any general policies,
eligible borrower criteria, creditworthiness criteria and “good credit”
criteria) and the “loan program terms” (including, without limitation, the loan
amount, the interest rate) or any similar criteria or terms, however so
designated, as described in the offering memorandum for the Notes, dated July 7,
2008;
 
(23) Transferor was the legal and beneficial owner of all right, title and
interest in and to each Contributed Student Loan transferred on such Transfer
Date, and each such Contributed Student Loan was free and clear of all liens,
pledges or encumbrances whatsoever immediately prior to the transfer of such
Contributed Student Loan to MRU ABS pursuant hereto;
 
(24) All loan documentation required pursuant to the Custodial Agreement to be
delivered to the Custodian prior to the acquisition of such Contributed Student
Loan by MRU ABS shall be so delivered; and
 
(25) the servicing guidelines that form part of the Issuer Servicing Agreement
comply with all federal and state laws applicable to the activities of the
Servicer to be performed under the Issuer Servicing Agreement (and the servicing
guidelines thereto) and will continue to do so as long as any Contributed
Student Loan is outstanding.
 

 
(e)
At the end of the Acquisition Period the Contributed Student Loans acquired
during the Acquisition Period shall meet the following criteria (percentages are
based on the aggregate principal balance of the Contributed Student Loans
acquired during the Acquisition Period (including accrued interest thereon to
the extent such interest will be capitalized upon commencement of repayment or
during deferment or forbearance)): 

 
(1) the percentage of non-cosigned Contributed Student Loans shall not exceed
35%;
 
(2) the weighted average FICO score shall not be less than 710;
 
(3) the weighted average margin of the Contributed Student Loans that are in
repayment or in-school shall not be less than 6.5%;
 
(4) no such Contributed Student Loan shall be a proprietary school student loan;
 
(5) the percentage of Contributed Student Loans with no more than 12 months to
scheduled repayment shall not be less than 17%; and
 
(6) the percentage of Contributed Student Loans with no more than 24 months to
scheduled repayment shall not be less than 37%.
 
 
- 6 -

--------------------------------------------------------------------------------

 
The representations and warranties set forth in this Section 5 shall survive the
transfer and contribution of the Contributed Student Loans to MRU ABS pursuant
to this Agreement.
 
The Transferor hereby consents to the assignment by the Depositor to the Issuer
of all of the Depositor’s rights and remedies under this Agreement pursuant to
the terms of the Deposit Agreement and to the further assignment of such rights
and remedies by the Issuer to the Indenture Trustee pursuant to the terms of the
Indenture. The Transferor acknowledges that the rights and remedies of the
Depositor hereunder may be enforced directly against the Transferor by the
Issuer or Indenture Trustee. The Indenture Trustee is an intended third-party
beneficiary of the obligations of MRU ABS under this Agreement.
 
6. Representations and Warranties of MRU ABS. MRU ABS hereby represents and
warrants to Transferor, as of each Transfer Date that:
 

 
(a)
MRU ABS is a Delaware limited liability company, duly organized and validly
existing in good standing under the laws of Delaware, and has full power and
authority to execute, deliver and perform its obligations under this Agreement;
the execution, delivery, and performance of this Agreement have been duly
authorized, and are not and will not be in conflict with and do not violate the
terms of the limited liability company agreement of MRU ABS, and will not result
in a breach of or constitute a default under or require any consent under any
indenture, loan, or agreement to which MRU ABS is a party;

 

 
(b)
All approvals, authorizations, licenses, registrations, consents, and other
actions by, notices to, and filings with any Person required to be obtained for
the execution, delivery, and performance of this Agreement by MRU ABS, have been
obtained;

 

 
(c)
This Agreement constitutes a legal, valid, and binding obligation of MRU ABS,
enforceable against MRU ABS in accordance with its terms, except (i) as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, receivership, conservatorship or other similar laws
now or hereafter in effect, including the rights and obligations or receivers
and conservators under federal law which may affect the enforcement of
creditors’ rights in general, and (ii) as such enforceability may be limited by
general principles of equity (whether considered in a suit at law or in equity);

 

 
(d)
There are no proceedings or investigations pending or, to the best knowledge of
MRU ABS threatened against MRU ABS (i) asserting the invalidity of this
Agreement, (ii) seeking to prevent the consummation by MRU ABS of any of the
transactions contemplated by this Agreement, (iii) seeking any determination or
ruling that, in the reasonable judgment of MRU ABS, would materially and
adversely affect the performance by MRU ABS of its obligations under this
Agreement, or (iv) seeking any determination or ruling that would materially and
adversely affect the validity or enforceability of this Agreement;

 
 
- 7 -

--------------------------------------------------------------------------------

 
 

 
(e)
Both before and after giving effect to the transfer (pursuant to Section 2) of
Contributed Student Loans on such Transfer Date, MRU ABS is not insolvent or
undercapitalized and MRU ABS is not undertaking such transfer with the intent to
incur debts beyond its ability to pay as such debts mature nor with the intent
to hinder, delay or defraud any present or future creditor; and

 

 
(f)
The execution, delivery and performance of this Agreement by MRU ABS comply with
Applicable Laws.

 
The representations and warranties set forth in this Section 6 shall survive the
contribution, transfer and assignment of the Contributed Student Loans to MRU
ABS pursuant to this Agreement.
 
7. Sole Remedy. Upon the receipt of notice of a breach of any of the
representations and warranties in Sections 5(e) or (f) of this Agreement which
materially and adversely affects the value of a Contributed Student Loan or the
interests of MRU ABS or any subsequent assignee of MRU ABS, Transferor shall,
within 60 days of such notice, cure in all material respects the circumstances
or condition which caused such representation or warranty to be incorrect or
shall purchase such Contributed Student Loan by directly depositing into the
Collection Account an amount equal to the Purchase Amount for such Contributed
Student Loan. It is understood and agreed that the obligation of Transferor set
forth in this Section 7 shall constitute the sole remedy available to MRU ABS
with respect to the related breach of representation or warranty, and is not
intended to and shall not constitute a guaranty of the collectibility or payment
of any receivables related to any Contributed Student Loan which is not
collected, not paid or is uncollectible on account of the insolvency, bankruptcy
or financial inability to pay of the related Borrower.
 
8. Indemnification. Transferor agrees to indemnify and hold harmless MRU ABS and
its officers, directors, employees, representatives, shareholders, agents and
attorneys of such entities from and against any and all claims, actions,
liability, judgments, damages, costs and expenses, including reasonable
attorneys’ fees, that may arise from (i) negligence, willful misconduct or
breach of any of Transferor’s obligations or undertakings under this Agreement
by Transferor or its agents or representatives, or (ii) a violation by
Transferor or its agents or representatives of any New York or federal banking
law specifically applicable to Transferor’s participation in a Program. The
terms of this Section 8 shall survive the expiration or earlier termination of
this Agreement.
 
9. Assignment. This Agreement and the rights and obligations created under it
shall be binding upon and inure solely to the benefit of the parties hereto and
their respective successors, and permitted assigns. Neither party hereto shall
be entitled to assign or transfer any interest under this Agreement without the
prior written consent of the other party hereto. No assignment under this
section shall relieve a party hereto of its obligations under this Agreement
occurring prior to such transfer.
 
10. Third Party Beneficiaries. Nothing contained herein shall be construed as
creating a third-party beneficiary relationship between either party hereto and
any other Person.
 
 
- 8 -

--------------------------------------------------------------------------------

 
11. Notices. All notices and other communications that are required or may be
given in connection with this Agreement shall be in writing and shall be deemed
received (i) on the day delivered, if delivered by hand; (ii) on the day
transmitted, if transmitted by facsimile or e-mail with receipt confirmed; or
(iii) three (3) Business Days after the date of mailing to the other party
hereto, if mailed first-class postage prepaid, at the following address, or such
other address as either party hereto shall specify in a notice to the other:
 

To Transferor:
MRU Holdings, Inc.

590 Madison Avenue, 13th Floor
New York, NY 10022
Attn: Capital Markets
E-mail Address: JCoblentz@mruholdings.com
Telephone: (212) 398-1780
Facsimile: (212) 754-1048
 

To MRU ABS:
MRU ABS II LLC

590 Madison Avenue
13th Floor, Suite 200
New York, NY 10022
Attn: Capital Markets
E-mail Address: JCoblentz@mruholdings.com
Telephone: (646) 467-9261
Facsimile: (212) 754-1048
 
12. Non Petition. Transferor hereby agrees that it will not institute suit
against MRU ABS, or join any other Person in instituting against MRU ABS, any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings,
or any other proceedings under any federal or state bankruptcy or similar law.
 
13. Governing Law. Except as preempted or controlled by federal law, this
Agreement shall be interpreted and construed in accordance with the laws of the
State of New York, without giving effect to the rules, policies, or principles
thereof with respect to conflicts of laws.
 
14. Manner of Payments. Unless the manner of payment is expressly provided
herein, all payments under this Agreement shall be made by wire transfer to the
bank accounts designated by the respective parties.
 
15. Entire Agreement. This Agreement, including exhibits, constitute the entire
agreement between the Parties with respect to the subject matter thereof, and
supersede any prior or contemporaneous negotiations or oral or written
agreements with regard to the same subject matter.
 
16. Amendment and Waiver. This Agreement may be amended only by a written
instrument signed by each of the parties hereto. The failure of a party hereto
to require the performance of any term of this Agreement or the waiver by a
party hereto of any default under this Agreement shall not prevent a subsequent
enforcement of such term and shall not be deemed a waiver of any subsequent
breach. All waivers must be in writing and signed by the party against whom the
waiver is to be enforced.
 
 
- 9 -

--------------------------------------------------------------------------------

 
17. Severability. Any provision of this Agreement which is deemed invalid,
illegal or unenforceable in any jurisdiction, shall, as to that jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability,
without affecting in any way the remaining portions hereof in such jurisdiction
or rendering such provision or any other provision of this Agreement invalid,
illegal, or unenforceable in any other jurisdiction.
 
18. Headings. Captions and headings in this Agreement are for convenience only
and are not to be deemed part of this Agreement.
 
19. Counterparts. This Agreement may be executed and delivered by the parties
hereto in any number of counterparts, and by different parties on separate
counterparts, each of which counterpart shall be deemed to be an original and
all of which counterparts, taken together, shall constitute but one and the same
instrument.
 
[SIGNATURES TO FOLLOW]
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the date first written above.
 

        MRU Holdings, Inc.          
/s/ Jonathan A. Coblentz
 
By:
Jonathan A. Coblentz
 
Title:
CFO & Treasurer
                 
 
     
MRU ABS II LLC
           
/s/ Jonathan A. Coblentz
 
By:
Jonathan A. Coblentz
 
Title:
Treasurer



 
 

--------------------------------------------------------------------------------

 
Schedule 1
 
Definitions
 
(a)
“Accepted Servicing Practices” has the meaning as set forth in the Master Loan
Agreement.

 
(b)
“Applicable Law” means all federal, state and local laws, statutes, regulations
and orders applicable to a party to this Agreement or relating or affecting any
aspect of a Program, and all requirements of any Regulatory Authority having
jurisdiction over a party to this Agreement, as any such laws, statutes,
regulations, orders and requirements may be amended and in effect from time to
time during the term of this Agreement.

 
(c)
“Borrower” means a Person to whom an Originating Lender has made a Student Loan
and/or who is liable, jointly or severally, for amounts owing with respect to
such Student Loan.

 
(d)
“Credit Policy” has the meaning as set forth in the Master Loan Agreement.

 
(e)
“Defaulted Student Loan” has the meaning as set forth in the Master Loan
Agreement

 
(f)
“Delinquent Student Loan” has the meaning as set forth in the Master Loan
Agreement

 
(g)
“Eligible Educational Institution” has the meaning as set forth in the Master
Loan Agreement

 
(h)
[intentionally omitted]

 
(i)
“Issuer Servicing Agreement” means that Private Loan Servicing Agreement dated
as of July 10, 2008 between the Issuer and the Pennsylvania Higher Education
Assistance Agency.

 
(j)
“Loan Agreement” means the document containing the terms and conditions of a
Student Loan including all disclosures required by Applicable Law.

 
(k)
“Loan Program Agreement” means that Loan Program Agreement dated as of January
10, 2006 between MRU Originations, Inc. and Doral Bank FSB.

 
(l)
“Master Loan Agreement” means that certain Amended and Restated Master Loan
Agreement, dated as of February 1, 2007, between MRU Funding SPV Inc. and
Merrill Lynch Bank USA.

 
(m)
“Originating Lender” means each of Doral Bank FSB and WebBank.

 
(n)
“Program” means the consumer student loan program to be offered pursuant to the
Loan Program Agreement.

 
(o)
“Regulatory Authority” means any federal, state or local regulatory agency or
other governmental agency or authority having jurisdiction over a party.

 
 
 

--------------------------------------------------------------------------------

 
 
(p)
“Servicing Agreement” has the meaning as set forth in the Master Loan Agreement.

 
(q)
“Student Loan Note” means a promissory note evidencing the related Student Loan.

 
 
 

--------------------------------------------------------------------------------

 

Schedule 2
 
Contributed Student Loans
 

 
 
 
 
 
 

--------------------------------------------------------------------------------

 